         Case 2:20-cv-01206-APG-BNW Document 67 Filed 02/11/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 TAHA ABOURAMADAN,                                   Case No.: 2:20-cv-01206-APG-BNW

 4         Plaintiff                                 Order Granting Defendant Jenny Kao’s
                                                              Motion to Dismiss
 5 v.
                                                                   [ECF No. 61]
 6 STATE OF CALIFORNIA, et al.,

 7         Defendants

 8        Defendant Jenny Kao filed a motion to dismiss the claims against her. ECF No. 61.

 9 Plaintiff Taha Abouramadan has not responded to the motion and the deadline to do so has

10 passed. The motion is supported by good cause.

11        I THEREFORE ORDER that Defendant Jenny Kao’s motion to dismiss (ECF No. 61) is

12 GRANTED. The claims asserted in this case against defendant Jenny Kao are dismissed with

13 prejudice.

14        DATED this 11th day of February, 2021.

15

16
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
